DETAILED ACTION
Status of the Claims
1.	Claims 1-22 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Malhotra et al. teach amperometric immunosensor comprising SWNT forest patterned to define a PG electrode and a capture antibody disposed on the surface of electrode (see Fig 1 and Fabrication of Immunosensors). Malhotra et al. do not teach SWNT forest is comprised of interdigitated electrode segments and the electrode segments having a height of greater than or equal to 1.0 microns and height to width aspect ratio of at least 1 to 1 as recited in claims 1 and 19.
Cited prior art, Heo et al. teach interdigitated electrode array for electrochemical application wherein the aspect ratio (height to width) is 1:1 but do not teach electrode segments comprised of nanotubes having a height of greater than or equal to 1.0 or 0.5 microns as recited in claims 1, 14 and 19
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759